Citation Nr: 0722949	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to VA compensation for right shoulder strain 
under 38 U.S.C.A. § 1151.

2.  Entitlement to VA compensation for low back condition 
under 38 U.S.C.A. § 1151.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1968 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2005.  This matter was previously before the Board and 
was remanded in March 2006.


FINDINGS OF FACT

1.  The veteran's right shoulder strain (found to actually be 
a cervical disability) is not the result of VA training and 
rehabilitation services or compensated work therapy program.

2.  The veteran's low back disorder is not the result of VA 
training and rehabilitation services or compensated work 
therapy program.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for right shoulder strain have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007).

In this case, in July 2003 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate claims for compensation 
under the provisions of 38 U.S.C.A. § 1151, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The Board initially 
notes that the information specifically addressing claims 
filed under the provisions of 38 U.S.C.A. § 1151 was not 
provided until after the rating decision on appeal was issued 
as it was not provided until the March 2006 letter.  
Moreover, the Board notes that the letters did not address 
the information and evidence necessary to establish a 
disability rating or an effective date in the event 
entitlement to compensation is granted.  The Board notes that 
the veteran, however, has not been prejudiced because the 
denial of the claims in this appeal renders moot any question 
as to the appropriate disability rating or effective date to 
be assigned.  See Sanders, supra.; Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, VA 
treatment records, and multiple VA examination reports.  As 
such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claims at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Laws and regulations

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required. To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter. To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

Analysis

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in June 2003.  He alleges 
that he injured his right shoulder and low back during his 
participation in an Incentive Therapy Program at a VA 
facility in New York.

There are two medical opinions which address the salient 
issue of whether or not the veteran has additional disability 
due to VA hospital care, medical or surgical treatment, 
examination, training, and rehabilitation services, or 
compensated work therapy program.  

An August 2003 examination report reflects that the physician 
reviewed the veteran's c-file and noted that the problem the 
veteran is complaining of began while he was in the VA 
domiciliary in May 2003.  He noted that on May 28, 2003, the 
veteran was found to have mild lumbar spondylosis and an 
arteriosclerotic calcification in the aorta.  On May 29, 
2003, he was also found to have mild degenerative joint 
disease in the right shoulder.  In July of 2003, he had a CT 
of the spine, which was nondiagnostic due to technical 
factors, but the examiner noted that the veteran does have 
some degenerative facet arthropathy and mild spinal stenosis 
to C5-C6 and foraminal stenosis bilaterally at C5, 6, and 7.  
The examiner also noted that on May 27, 2003, a cervical 
spine x-ray revealed mild cervical spondylosis CI-C4.  

The examiner noted that the veteran's low back complaints 
began in May 2003 after scrubbing baseboards.  The veteran 
alleged that the back and the arm got lame at the same time.  
After physical examination, the examiner stated that the 
veteran had mild lumbar spine spondylosis.  The examiner 
explained that the symptoms developed while the veteran was 
cleaning baseboards at a VA facility but that they should 
leave after rest and physical therapy.  With respect to the 
veteran's shoulder, the examiner noted that his shoulder 
complaints also began in May 2003 when the veteran was 
cleaning baseboards.  He stated that x-rays revealed that the 
veteran had mild degenerative joint disease in the right 
shoulder and that he believed the veteran's symptoms came 
from the veteran's cervical spine because he noted that the 
veteran used his right hand as he opened the heavy door to 
exit.  The examiner noted that the veteran experienced some 
numbness in his right arm.  The examiner stated that it is 
more than likely that the symptoms the veteran experiences in 
his right hand are due to changes in the cervical spine and 
that if the veteran had the symptoms in the right hand while 
he was cleaning the baseboards at the VA facility, the 
symptoms should clear once he stops the work.  The examiner 
opined that the cervical spondylosis did not come from the 
cleaning detail at the VA facility, but had developed over 
the past many years.  

A September 2003 MRI examination of the cervical spine 
demonstrated central spinal stenosis noted at multiple levels 
and foraminal stenosis of varying severity at all levels.  

Through various statements, the veteran has argued that his 
current conditions were aggravated by the incident which 
occurred while cleaning at the VA facility as part of his 
participation in an Incentive Therapy Program.  

In response to these allegations, VA obtained a second 
medical opinion in December 2006.  The December 2006 VA 
examiner noted the veteran's prior employment history, 
including working as a laborer and being a drummer and a 
guitar player.  The examiner also noted that in February 
2003, the veteran reported intermittent chronic low back pain 
and that a note from rehabilitative medicine services in July 
2003 noted that the veteran had an onset of intermittent 
numbness and parasthesias of the right hand after scraping 
baseboards.  The physician noted that examination at that 
time revealed slight diminishment in size of the right upper 
extremity muscle groups and slight decreased in pinprick in 
the C6 distribution, full range of motion of right shoulder, 
positive Phalen's test, and slightly decreased grip.  The 
physician observed that a CT scan showed mild spinal stenosis 
at C5-6 and that notes dated in May 2003 show that the 
veteran complained of a sore shoulder and stated that he 
"wasn't sure from the start if he could do this work."  An 
MRI from September 2003 showed cervical spine central spinal 
stenosis.  

The examiner went on to note that 2004 VA treatment notes 
showed severe carpal tunnel syndrome, cervical spondylosis 
with radiculopathy, and lumbar spondylosis with radiculopathy 
with symptoms of radiating neck pain with numbness, low back 
pain with sciatica, and loss of range of motion of the neck 
and low back.  The prognosis was stated as poor for 
functional improvement.

The veteran reported to the examiner that in April of 2003, 
he was performing housekeeping work at the VA facility when 
he had pain from the back of the neck to the shoulder 
intermittently.  He reported that he rested and that it went 
away with intermittent episodes since that time.  The veteran 
reported chronic neck pain, but not as severe as when it 
first started.  At this point in the examination report, the 
examiner noted that the veteran does not actually have a 
right shoulder condition, but instead has a cervical spine 
condition with radiculopathy.  The examiner noted that the 
veteran had pain in the paracervical and trapezius muscles 
and not in the shoulder joint itself during the examination.  

The examiner stated that the veteran's current back and right 
shoulder (actually cervical spine) conditions are not caused 
by or a result of VA treatment or training.  The examiner 
explained that the veteran had worked at the VA facility for 
two days before experiencing right upper extremity and neck 
symptoms and he did not sustain an acute injury.  In 
addition, x-ray evidence showed spinal stenosis with 
multilevel spondylosis which is not an acute condition which 
could be brought on by working 11 hours.  Instead, it is a 
slowly progressive condition of deterioration of the spinal 
joint, disc, and bony elements which usually takes years to 
occur.  Therefore, the presentation of the symptoms occurred 
because of the natural history of chronic spinal degenerative 
disease and not due to an acute injury due to overexertion.  

The examiner also opined that the veteran's right 
shoulder/cervical and low back conditions were not 
permanently aggravated by the work done by the veteran at the 
VA facility.  The examiner again noted that the veteran has a 
chronic spinal condition that takes years, not days, to 
develop and that while he had an acute exacerbation of 
symptoms while working at the VA facility, it improved after 
rest.  Although the condition has continued to persist and 
deteriorate, there is no medical evidence the work at the VA 
facility would permanently aggravate the condition.  The 
natural history of such a medical condition is such that it 
would persist and worsen over time as it is a degenerative 
condition of the spine.  The examiner noted that there was 
not sufficient medical evidence of record to compare the 
veteran's cervical and lumbar spinal conditions before and 
after his stay at the VA facility.  She noted, however, that 
because the spinal degenerative changes/stenosis is a chronic 
progressive condition, it is actually a moot point to compare 
the condition of the veteran's spine before and after his 
stay in the VA facility.  She went on to note that there is 
no evidence of a spinal injury due to the veteran's 
activities at the VA center and that, therefore, there is no 
permanent aggravation of this type of chronic condition by 
the veteran's work at the VA facility.

There are no contrary competent medical opinions of record.  
As noted above, a finding of additional disability requires 
actual causation not the result of continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  As 
explained in both the August 2003 and December 2006 VA 
examination reports, the veteran suffers from a chronic, 
progressive, degenerative condition of the lumbar and 
cervical spine and there is no evidence that the veteran's 
activities while participating in an Incentive Therapy 
Program at a VA facility caused additional disability beyond 
the natural progress of the disease.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran incurred 
additional disability due to hospital care, medical or 
surgical treatment, examination, training, and rehabilitation 
services, or compensated work therapy program.  Therefore, it 
follows that entitlement to VA compensation for a low back 
condition and/or a right shoulder/cervical spine condition 
under 38 U.S.C.A. § 1151 is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to VA compensation for right shoulder strain 
under 38 U.S.C.A. § 1151 is denied

Entitlement to VA compensation for low back condition under 
38 U.S.C.A. § 1151 is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


